                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                        8:18CR20
                      Plaintiff,
                                                                         ORDER
       vs.

MARTIN CORONA-VALENZUELA

                      Defendant.



        This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[50]. Counsel is seeking additional time for plea negotiations and to analyze the impact of the
First Step Act on resolving this case. Accordingly,

       IT IS ORDERED that the unopposed Motion to Continue Trial [50] is granted as
follows:

       1. The jury trial, now set for February 26, 2019, is continued to April 2, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and April 2, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 20th day of February 2019.


                                               BY THE COURT:

                                               s/Susan M. Bazis
                                               United States Magistrate Judge
